DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 11/22/2021 are entered.  The amendments change the scopes of the previously presented claims.  New grounds of rejections are applied to the amended claims as necessitated by the claim amendments.
	
Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 11/22/2021, and interview summary dated 11/01/2021 with respect to the 35 U.S.C. 112(a) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejections of claims 31, 40, 49 and 52 has been withdrawn. 
	The applicant indicated that the specification includes sufficient structures to support claims 50 and 51, which were interpreted under 35 U.S.C. 112(f).  The Examiner agrees and the interpretation under 35 USC 112(f) is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-18, 20, 32-37, 39, 41-46, 48 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gau (US 2018/0198646) in view of Murray (US 2021/0168862) and Kronander (US 2022/0046711).
Gau discloses the following features.
 	Regarding claim 13, a method of wireless communication performed by a base station (see “network (e.g. a base station)” recited in paragraph [0017] and see Network in Fig. 1), comprising: determining, based at least in part on a RACH preamble communication received from a UE (see Msg 1 including RACH preamble and RACH data in Fig. 1), an estimated TA for a RACH communication transmitted from the UE (see step 520 in Fig. 5, wherein the network (e.g. a base station) obtain a timing advance according to the received RACH preamble); and decoding, prior to transmitting a RAR communication to the UE (see Fig. 1, wherein the RA response is transmitted after receiving the RACH data in Msg1), the RACH communication based at least in 
Regarding claim 14, determining the estimated TA for the RACH communication based at least in part on a TA applied to the RACH preamble communication (see “Step 520: Obtain a timing advance according to the received RACH preamble” recited in paragraph [0023] and shown in Fig. 5).
Regarding claim 15, applying a TA correction to the RACH communication when decoding the RACH communication, wherein the TA correction is determined based at least in part on the estimated TA (see TA compensation based on TA for preamble performed on the RACH data as shown in Fig. 7).
	Regarding claim 16, decoding the RACH communication using an input sample timing that is different from an input sample timing used to decode the RACH preamble communication (see separate FFT window for the RACH preamble OFDM symbol and the RACH data OFDM symbol as shown in Fig. 3)..
	Regarding claim 17, wherein the input sample timing, that is used to decode the RACH communication, is used to determine one or more OFDM symbol boundaries as a FFT engine that is used to decode the RACH (see separate FFT window for the RACH preamble OFDM symbol and the RACH data OFDM symbol as shown in Fig. 3, wherein the FFT window determines the OFDM symbol boundaries).
Regarding claim 18, determining, based at least in part on a quantity of other RACH preamble communications received in a slot in which the RACH preamble communication is received, to decode the RACH communication using an input sample timing that is different from an input sample timing used to decode the RACH preamble 
	Regarding claim 20, wherein the RACH communication comprise: a payload portion of a two-step RACH msgA communication (see two-step RACH Msg1 in Fig. 1, which includes a payload portion such as the RACH data symbol shown in Fig. 3; also see Chen Fig. 4, which use the terminology of MsgA for the Msg1 of the two-step RACH procedure).
	Regarding claim 32, a BS for wireless communication (see “network (e.g. a base station)” recited in paragraph [0017] and see Network in Fig. 1), comprising: a memory; and one or more processors, coupled to the memory, configured to: determine, based at least in part on a RACH preamble communication received from a UE (see Msg 1 including RACH preamble and RACH data in Fig. 1), an estimated TA for a RACH communication transmitted from the UE (see step 520 in Fig. 5, wherein the network (e.g. a base station) obtain a timing advance according to the received RACH preamble); and decode, prior to transmitting a RAR communication to the UE (see Fig. 1, wherein the RA response is transmitted after receiving the RACH data in Msg1), the 
Regarding claim 33, determine the estimated TA for the RACH communication based at least in part on a TA applied to the RACH preamble communication (see “Step 520: Obtain a timing advance according to the received RACH preamble” recited in paragraph [0023] and shown in Fig. 5).
Regarding claim 34, apply a TA correction to the RACH communication when decoding the RACH communication, wherein the TA correction is determined based at least in part on the estimated TA (see TA compensation based on TA for preamble performed on the RACH data as shown in Fig. 7).
	Regarding claim 35, decode the RACH communication using an input sample timing that is different from an input sample timing used to decode the RACH preamble communication (see separate FFT window for the RACH preamble OFDM symbol and the RACH data OFDM symbol as shown in Fig. 3)..
	Regarding claim 36, wherein the input sample timing, that is used to decode the RACH communication, is used to determine one or more OFDM symbol boundaries as a FFT engine that is used to decode the RACH (see separate FFT window for the RACH preamble OFDM symbol and the RACH data OFDM symbol as shown in Fig. 3, wherein the FFT window determines the OFDM symbol boundaries).
Regarding claim 37, determine, based at least in part on a quantity of other RACH preamble communications received in a slot in which the RACH preamble communication is received, to decode the RACH communication using an input sample timing that is different from an input sample timing used to decode the RACH preamble 
	Regarding claim 39, wherein the RACH communication comprise: a payload portion of a two-step RACH msgA communication (see two-step RACH Msg1 in Fig. 1, which includes a payload portion such as the RACH data symbol shown in Fig. 3; also see Chen Fig. 4, which use the terminology of MsgA for the Msg1 of the two-step RACH procedure).
Regarding claim 41, a non-transitory computer-readable medium storing a set of instructions for wireless communication (see “network (e.g. a base station)” recited in paragraph [0017] and see Network in Fig. 1), the set of instructions comprising: one or more instructions that, when executed by one or more processors of a BS, cause the BS to: determine, based at least in part on a RACH preamble communication received from a UE (see Msg 1 including RACH preamble and RACH data in Fig. 1), an estimated TA for a RACH communication transmitted from the UE (see step 520 in Fig. 5, wherein the network (e.g. a base station) obtain a timing advance according to the received RACH preamble); and decode, prior to transmitting a RAR communication to 
Regarding claim 42, determine the estimated TA for the RACH communication based at least in part on a TA applied to the RACH preamble communication (see “Step 520: Obtain a timing advance according to the received RACH preamble” recited in paragraph [0023] and shown in Fig. 5).
Regarding claim 43, apply a TA correction to the RACH communication when decoding the RACH communication, wherein the TA correction is determined based at least in part on the estimated TA (see TA compensation based on TA for preamble performed on the RACH data as shown in Fig. 7).
	Regarding claim 44, decode the RACH communication using an input sample timing that is different from an input sample timing used to decode the RACH preamble communication (see separate FFT window for the RACH preamble OFDM symbol and the RACH data OFDM symbol as shown in Fig. 3)..
	Regarding claim 45, wherein the input sample timing, that is used to decode the RACH communication, is used to determine one or more OFDM symbol boundaries as a FFT engine that is used to decode the RACH (see separate FFT window for the RACH preamble OFDM symbol and the RACH data OFDM symbol as shown in Fig. 3, wherein the FFT window determines the OFDM symbol boundaries).
Regarding claim 46, determine, based at least in part on a quantity of other RACH preamble communications received in a slot in which the RACH preamble 
	Regarding claim 48, wherein the RACH communication comprise: a payload portion of a two-step RACH msgA communication (see two-step RACH Msg1 in Fig. 1, which includes a payload portion such as the RACH data symbol shown in Fig. 3; also see Chen Fig. 4, which use the terminology of MsgA for the Msg1 of the two-step RACH procedure).
	Regarding claim 50, an apparatus for wireless communication (see “network (e.g. a base station)” recited in paragraph [0017] and see Network in Fig. 1), comprising: means for determining, based at least in part on a RACH preamble communication received from a UE (see Msg 1 including RACH preamble and RACH data in Fig. 1), an estimated TA for a RACH communication transmitted from the UE (see step 520 in Fig. 5, wherein the network (e.g. a base station) obtain a timing advance according to the received RACH preamble); and means for decoding, prior to transmitting a RAR 
	Gau does not explicitly disclose the following features: regarding claims 13, 32, 41 and 50, decoding, prior to transmitting a RAR communication to the UE, the RACH communication (Gau shows in Fig. 1, that the RAR is transmitted after receiving the RACH data; Gau also discloses decoding the RACH data, but does not explicitly show that the decoding occur prior to the RAR transmission); and wherein the TA is BS-estimated.
	Chen discloses the following features.
	Regarding claims 13, 32, 41 and 50, decoding, prior to transmitting a RAR communication to the UE, the RACH communication (see “MsgB RAR…includes… The A/N field is a flag indicating whether or not the MsgA payload was decoded successfully” recited in paragraph [0120], wherein the MsgB RAR must be first generated prior to transmission, the A/N field indicates that the MsgA payload was decoded upon generation o the MsgB RAR and prior to the transmission of MsgB RAR).
	Kronander discloses the following features.
	Regarding claims 13, 32, 41 and 50, a BS-estimated TA for a RACH communication transmitted from the UE (see “A method performed by a base station, BS, for a cellular communication system, the method comprising: receiving a Random Access, RA, preamble from a User Equipment, UE; estimating a timing advance value, A, indicative of radio signal propagation delay between the UE and BS” recited in paragraph [0110]).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Gau using features, as taught by Murray and Kronander in order to indicate the payload was decoded successfully (see paragraph [0120] of Murray) and in order to reduce access delays (see paragraph [0009] of Kronander).

Allowable Subject Matter
Claims 19, 31, 38, 40, 47, 49 and 51-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473